     Case 3:21-cv-00370 Document 17-1 Filed 07/06/21 Page 1 of 2 PageID #: 470




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON DIVISION


 MILAN PUSKAR HEALTH RIGHT,
 LAWSON KOEPPEL, ALINA LEMIRE,
 and CARRIE WARE,
                         Plaintiffs,
                 v.
                                                            Civil Action No. 3:21-cv-00370
 BILL J. CROUCH, et. al,
                                     Defendants.            Hon. Robert C. Chambers, District Judge




                              DECLARATION OF LAURA JONES
I, Laura Jones, pursuant to 28 U.S.C. Section 1746, declare as follows:

1.      I make this declaration of my own personal knowledge, and, if called as a witness, I

could and would testify competently to the matters stated herein.

2.      I received the below email apprising me that comments on a draft rule would be accepted

        until the day before Senate Bill 334 is set to go into effect.




                                                   1
   Case 3:21-cv-00370 Document 17-1 Filed 07/06/21 Page 2 of 2 PageID #: 471




I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 6, 2021

                                                              /s/ Laura Jones
                                                                 Laura Jones




                                                  2
